Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about October 19, 1995, adjudicating appellant a juvenile delinquent, upon a fact-finding determination, dated August 30, 1995, that he had committed acts which, if committed by an adult, would constitute the crime of robbery in the second degree, and placing him on supervised probation for a period of up to 18 months, unanimously affirmed, without costs.
Appellant’s motion to suppress identification testimony was properly denied. The showup identification was justified by its close spatial and temporal proximity to the crime and was not unduly suggestive (see, People v Espala, 223 AD2d 461, lv denied 88 NY2d 847; People v Lawhorn, 199 AD2d 123, lv denied 83 NY2d 855).
The court’s finding was supported by legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of a forcible taking (see, People v Read, 228 AD2d 304, lv denied 88 NY2d 1071; People v Bennett, 219 AD2d 570, lv denied 87 NY2d 844). Concur—Murphy, P. J., Milonas, Ellerin, Andrias and Colabella, JJ.